Citation Nr: 1501092	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Whether the discontinuation of apportionment of the Veteran's compensation benefits was appropriate.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to September 1992.  The appellant is the Veteran's former spouse acting on behalf of the Veteran's son J. N.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) from a May 2010 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that terminated an apportionment of the Veteran's disability compensation benefits on behalf of the appellant.  The appellant has appealed this decision.  

The Board notes that the appellant is self-represented in this case and the Veteran is represented by the organization listed on the title page.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A December 2014 review of the electronic files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The appellant claims that she is entitled to continue to receive an apportionment of the Veteran's VA compensation benefits.  The appellant maintains that she has been receiving this apportionment for the past 6 years and is in need of it more now than before.  The appellant further maintains that she is especially in need of money because of the Veteran's failure to fulfill his child support obligations.  The appellant indicates that she has increased medical costs due to a serious illness and would experience financial hardship if her apportionment is discontinued.  

The record shows that the Veteran has been in receipt of a combined 40 percent disability rating for his service-connected disabilities, with additional allowance for a spouse and children.  In August 1998, the appellant, the Veteran's spouse, living apart from the Veteran with his son, was awarded an apportionment of the Veteran's benefits; she was awarded $200.00 per month.  In March 2010, the AOJ informed the appellant that they proposed to stop the apportionment amount she was receiving, effective January 1, 2010; she was asked to provide evidence of her monthly income and expenses.  

In a special apportionment decision, dated in May 2010, the RO determined they were unable to continue the apportionment of the Veteran's benefits to the appellant because continuing the apportionment would cause a financial hardship on the Veteran.  This decision was based on financial information provided in April 2010 on VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  The reported information shows that the appellant's monthly income from gross wages and the apportionment she was receiving far exceed her expenses by approximately $500.00, whereas the Veteran's monthly income from VA payments and public assistance exceeds his monthly expenses only by a mere $54.00, and appear to barely cover his monthly expenses of daily living.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2013).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

 The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2013).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2013).  

In her notice of disagreement (NOD), received in May 2010, the appellant indicates that she has lost a lot of work due to recent illness and she has a lot of bills.  The appellant noted that she used to work 40 to 50 hours a week, but now will only be able to work 27 to 40 hours (sometimes).  The appellant reported that her monthly bills include: rent of $400, gas $59.98, cable $59.68, electricity $40.00, bank loan $53.38, car insurance $34.23, cell phone $202.00, internet $24.95, and car loans $75.00.  Subsequently, in her substantive appeal (VA Form 9), received in May 2012, the appellant indicates that she is only receiving income totaling $824 per month, which is barely enough to take care of her expenses and those of the Veteran's son who is a senior in high school.  She further noted that the Veteran is $11,908.06 in arrears in child support payments.  

In view of the foregoing evidence and the applicable laws and regulations, information concerning the Veteran's income, assets, and expenses are critical to the Board's consideration of the issue on appeal.  Accordingly, this matter must be remanded so that VA may request that the Veteran and the appellant complete new VA Form 21-0788s to determine the financial status of each party.  In addition, both parties should be asked to submit additional financial records to help corroborate their reported monthly income and expenses, to include any bank records, court records, and bills.  

Separate SOCs were provided to both the appellant and the Veteran in April 2012.  In the SOC addressed to the Veteran, it was noted that the Veteran did not need to do anything at this time, and would be notified and given the opportunity to respond and request a hearing if an appeal was filed.  A claim for an apportionment is a "contested claim" subject to special procedural requirements.  For instance, if the apportionment claim is simultaneously contested, all interested parties are to be specifically notified of any action taken by the AOJ, of the right and time limit for initiating an appeal, and of the right to present testimony at a hearing and to be represented.  38 U.S.C.A. § 7105A (a) (West 2002); 38 C.F.R. § 19.100 (2013).  Upon the filing of a NOD all interested parties are to be furnished with a copy of the SOC.  38 U.S.C.A. § 7105A (b); 38 C.F.R. § 19.101 (2013).  When a substantive appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A (b); 38 C.F.R. § 19.102 (2013).  

A review of the claims file is absent any notification letter alerting the Veteran that the appellant's appeal for continued apportionment of his VA benefits had been perfected.  As such, this claim should be remanded in order for the RO to provide the Veteran with the necessary notification letter which includes the content of the appellant's substantive appeal.  The Veteran should also be given an opportunity to respond to this notification letter and/or request a hearing in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 19.102, send the veteran a copy of the appellant's May 2012 substantive appeal (VA Form 9) and supporting documents.  Also, notify the Veteran of his right to testify at a personal hearing if he so desires.  An appropriate period of time should be allowed for response from the Veteran.  

2.  The RO/AMC should furnish VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to both the Veteran and appellant and request updated financial status information.  Any financial status questionnaire provided should request detailed information regarding all current sources of income and expenses, together with the amount of child support being paid/received.  Supporting documentation from the parties such as copies of child support orders from state courts and cancelled child support payment checks should be requested.  The parties should also be asked to identify all types of welfare assistance received from State government, to include both cash assistance and assistance in any other form, including as housing, food stamps, and payment of medical expenses.  

3.  The AOJ must ensure that all development requested is complete.  If any development is incomplete, take corrective action before readjudication.   Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then readjudicate the claim in light of the additional evidence obtained.  Prepare a supplemental statement of the case (SSOC) and send it to the appellant and the Veteran.  Give them time to respond before returning the case to the Board for further appellate consideration.  

By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the appellant and the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




